Citation Nr: 1736832	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for restrictive lung disease. 

3.  Entitlement to service connection for obstructive sleep apnea (OSA).



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to February 1980.
 
These matters come before the Board of Veterans Appeals' (Board) on appeal from a 2012, and 2015 rating decisions by the Department of Veterans Affairs (VA) of the Cleveland, Ohio Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a May 2015 video conference hearing.  A transcript of that hearing has been associated with the file. 

The Board remanded these issues in February 2016 for further development and VA examinations.  The Board finds that the directives were substantially complied with and therefore may proceed with these appeals.  See Stegall v. West, 11 Vet. App. 268.  

In the February 2016 remand, the Board also referred the issues of increased rating for iritis and entitlement to service connection for a heart disorder to the AOJ.  Upon review of the file, it does not appear that these issues have been addressed.  Therefore, the Board is again referring these issues to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of chronic obstructive pulmonary disease (COPD).

2.  The Veteran has been competently diagnosed with restrictive lung disease.

3.  The Veteran's restrictive lung disease was caused by his service-connected ankylosing spondylitis.  

4.  The Veteran has been competently diagnosed with obstructive sleep apnea (OSA).  

5.  The Veteran's obstructive sleep apnea was not incurred in service, nor was it proximately caused or aggravated by his service- connected ankylosing spondylitis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD) are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.96, 4.97, Diagnostic Code 6604.

2.  The criteria for service connection for restrictive lung disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

3.  The criteria for service connection for obstructive sleep apnea (OSA) have not been met.  38 U.S.C.A. §§1101, 1110, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).


Chronic Obstructive Pulmonary Disease

The Veteran was granted service connection for COPD by way of an April 2012 rating decision, where the disability rating assigned was 10 percent.  The Veteran seeks an increased rating.  After a review of the evidence, the Board finds that an increase of 10 percent is not warranted.  

The Veteran was afforded a VA examination in April 2016.  The examiner noted that the Veteran denied any known history of COPD and confirmed that he was not on any treatment for COPD.  The examiner opined that the Veteran did not have COPD, and stated that there is no existing diagnosis of record.  

The Board notes that there are records that indicate a diagnosis of COPD within the appeal period, such as a March 2013 VA disability benefits questionnaire (DBQ) and VA pulmonary function tests (PFT) examinations dated April and June 2014.  However, those records show COPD to be listed as if it were previously diagnosed, with no information to support an actual current diagnosis.  In addition, the most recent VA examination along with a September 2014 VA respiratory examination report and a December 2014 private treatment record clearly state that there is no evidence to indicate a diagnosis of COPD.  The examination reports and treatment record provided more detail and rationale and are the most recent records of evidence.  For these reasons, the Board finds these documents to be probative and to outweigh the few records that indicate a COPD diagnosis.

As the record establishes the Veteran does not have a current diagnosis of COPD, there is no basis for an award of an increased rating.  

In this regard, the Board notes the Veteran has a diagnosis of restrictive lung disease secondary to his service connected, which the Board will service connect below.  This appears to be significantly disabling from a reading of the last respiratory examination conducted for VA purposes.  The RO will address the rating after implementing the Board's grant of service connection.  



Restrictive Lung Disease

The Veteran asserts that service connection is warranted for his restrictive lung disease, as he contends it is a result of his service-connected ankylosing spondylitis.   

As shown by a private treatment note, the Veteran was initially diagnosed with restrictive lung disease in May 2013.  As such, the Veteran has a current diagnosis.  The remaining question before the Board is whether the Veteran's service connected ankylosing spondylitis caused or aggravated his restrictive lung disease.  

There are five medical opinions of record with respect to the nexus; all of which state that the Veteran's restrictive lung disease is due to his service-connected ankylosing spondylitis.  There are four opinions from private examiners and one opinion from a VA examiner.

In a private consultation, dated May 2013 the private examiner stated that restrictive lung disease is the cardinal presentation for ankylosing spondylitis.  In a private medical treatment record dated June 2013, the private examiner stated that the Veteran's severe restrictive lung disease is the usual manifestation of ankylosing spondylitis because of the restriction of the spine.  The April 2016 VA examiner opined that it is more likely than not that the restrictive lung disease is secondary to the service-connected ankylosing spondylitis and based her opinion on a review of the records and medical literature.  

The medical opinions of record, that actually diagnosed the Veteran with restrictive lung disease, all state that the Veteran's service-connected ankylosing spondylitis caused his current restrictive lung disease.  The Board finds these opinions to be credible and probative.  Therefore, the Board finds that service connection for restrictive lung disease is warranted.  




Obstructive Sleep Apnea

The Veteran asserts that service connection is warranted for his OSA, as he contends it is a result of his service-connected ankylosing spondylitis.  The Veteran has not provided information regarding OSA as stemming from an in-service injury or illness.  However, direct service connection is briefly discussed below.  

As shown by a private sleep study, the Veteran was initially diagnosed with severe OSA in October 2009.  As such, the Veteran has a current diagnosis.  

The Veteran has not argued that his OSA should be service connected on a direct theory basis.  However, to the extent that the Veteran contends that he had OSA in service, but that it had never been diagnosed, the Board finds that the medical evidence of record does not support such a finding.  The Veteran's service treatment records are silent for complaints of or treatment for OSA.  The only service treatment record in the file that indicated trouble sleeping is dated November 1979.  There, it was noted that the Veteran reported frequent trouble sleeping, but it was also noted that it was due to pain from arthritis.  

The October 2009 private examiner in the sleep study noted that the Veteran weighed 235 pounds and had a neck circumference of 19 inches.  

The Veteran was afforded a VA examination in November 2012.  The VA examiner opined that it is less likely as not that the Veteran's sleep apnea is proximately due to or the result of his service-connected ankylosing spondylitis.  The rationale provided was that the Veteran's OSA was multifactorial with evidence to include obesity, as well as his enlarged neck circumference with crowding of the oropharynx.  The examiner noted that there is medical literature that suggests an increased incidence of sleep apnea in ankylosing spondylitis, but stated that the evidence was not conclusive.  The examiner discussed the medical literature, noting that the factors listed in the literature did not apply to the Veteran's condition.  For example, the examiner stated that the Veteran had no evidence of tracheobronchial tree or lung parenchyma involvement, as his PFT was normal.  The examiner also noted that the Veteran did not have compression from cervical spine involvement or temporomandibular involvement, restrictive pulmonary disease, or cervical spine disease- all which the medical literature used to support that there is an increase incidence of sleep apnea with ankylosing spondylitis.  

There are four private opinions of record, all of which opine that the Veteran's OSA was caused by his ankylosing spondylitis.  The first opinion was provided through a letter dated December 2012.  The private examiner opined that sleep apnea is more likely than not a secondary condition of the Veteran's history with ankylosing spondylitis.  The second opinion was also provided through a letter dated December 2012.  The private examiner opined that severe sleep apnea is more likely than not directly related to the Veteran's ankylosing spondylitis.  There was no rationale provided for either of these opinions.  

The third private examiner's opinion is stated on a private medical treatment record dated June 2013.  The private examiner mentioned the Veteran's ankylosing spondylitis and distortion of the cervical anatomy and stated "it is quite possible" "that this could be a cause" of his severe OSA.  The last private opinion was stated on a pulmonary progress note dated December 2013.  The private examiner opined that the Veteran's OSA "quite possibly can be cause by ankylosing spondylitis due to the anatomical distortion of the cervical thoracic spine."  
 
A medical opinion was provided by a VA examiner in an April 2014 DBQ for respiratory conditions.  The VA examiner opined that the Veteran's OSA is more due to his size/obesity and neck girth rather than his diagnosis.  The rationale provided was based on medical literature (Association of America and Mayo Clinic websites).  In May 2014 the VA examiner provided an addendum, after x-rays of the Veteran's neck were performed, opining that the Veteran's OSA is less likely than not related to his ankylosing spondylitis.  She stated that she did not find any structural defects that compromised the Veteran's airway while he was lying down.   

The Veteran was afforded another VA examination in April 2016.  The examiner opined that it would be resorting to mere speculation on the part of an examiner to attribute the Veteran's diagnosed OSA to his service- connected ankylosing spondylitis rather than his non service-connected conditions or attempt to attribute the degree of symptoms from each condition.  The examiner explained that ankylosing spondylitis can result in the bridging of the intervertebral discs and that this bridging can result in limitation in neck flexion and extension, which may in part contribute to airway obstruction, which can worsen OSA.  However, the examiner did not conclude that the Veteran had this bridging, instead she pointed to the Veteran's other risk factors for OSA including obesity and large neck circumference.  

In assessing the medical opinions of record, the Board finds all of the private opinions to be of minimal probative value.  The December 2012 private opinions provided no rationale.  The June 2013 private opinion stated "it is quite possible" and "that this could be a cause" and the December 2013 private opinion contained the words "quite possibly can."  These opinions contained little to no rationale and the language used is speculative.  See Polovick v. Shinseki, 23 Vet. App. 48. 54 (2009) (a medical opinion is speculative when it uses equivocal language such as "may well be," "could," or "might"). 

The VA examiners in the November 2012, April 2014, May 2014 and April 2016 examinations provided clear, detailed rationale to support their conclusions.  The November 2012 examiner provided detail to explain how the medical literature that supported a connection between OSA and ankylosing spondylitis did not apply in the Veteran's specific case.  The April 2014 examiner used medical literature and later results of neck x-rays to explain her rationale.  All of the VA examiners noted that risk factors for OSA include obesity and large neck circumference, both of which the Veteran had.  The Board finds these medical opinions to be credible and highly probative.  

The Board finds that service connection for OSA is not warranted.  There is more probative evidence of record against a link between the Veteran's current OSA disability and his service-connected ankylosing spondylitis.  As such, a preponderance of the evidence is against the claim for service connection for obstructive sleep apnea. 


ORDER

Rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD) is denied. 

Service connection for restrictive lung disease is granted.

Service connection for obstructive sleep apnea (OSA) is denied. 



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


